DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: pg.20 appears to contain a typographical error. See [0072]: “Distributed active transformers of this nature are available from Axiom Microdevices. of This configuration suffers from the drawbacks of the prior art.”  On page 65, 1032 is repeatedly referenced (see [0182]-[0183]). However, there is no reference 1032 in the figures. Rather, Fig.10B only shows element 1232. The examiner suggests amending either the drawing or the specification to maintain a consistent reference number (i.e. either amending the specification to change 1032 to 1232 or amending Fig.10B to change 1232 to 1032 and changing instance of 1232 to 1032 in the specification).
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3, 14, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 14, and 19 recite “a scribe-line like structure”. While a scribe line is known in the art (a non-functional spacing where a saw can safely cut a wafer without damaging the circuits), it is unclear what exactly a scribe-line like structure encompasses. The specification refers to scribe lines in [0180]-[0183], but it does not provide a reasonable definition or standard as to at what point a conductive line is considered a “scribe-line like structure”. 

Claim Interpretation
In application of the prior art, “waterfall segments” is being interpreted as a segment coil segment that approaches inward or to another layer and separate from shield segments. See [0124] of the specification: “This example embodiment is considered to be a planar arrangement because the various elements (primary winding, waterfall segments, shield segments, secondary winding) are all in the same general plane or level, with the exception of interconnects (also referred to as jumpers) that may extend upward and downward (such as with vias) to connect different elements of the transformer. The term waterfall segment and segment are used interchangeable and are defined to mean segments which are not shield segments.” [0171] also includes vias between coil layers as “waterfall segments”: “Thus, the secondary winding segments 916A, 916B, 916C (Figure 9D) may be primarily in a single plane and arranged above with the exception of the waterfall structure that may use one or more vias or jumpers 902 to extend up (or down) and over a trace of the primary or secondary 
windings.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobson et al. (US 2010/0289610, hereinafter “Jacobson”).

Claim 10: Jacobson discloses a transformer (Figs.1 and 2) comprising: 
a first winding (layers 14-24, which are associated with primary winding 10a; see [0026]); 
a second winding (layers 26-34, which are associated with secondary winding 10b; see [0026]), 
wherein the first winding, the second winding, or both have waterfall structures that comprises waterfall transitions (either the coil structures themselves 44-50 and 52-58, which coil/fall inward and are not shield segments and/or the vias connecting each coil layer, see [0028], either of which may be reasonably considered “waterfall structures including waterfall transitions” according to the claim interpretation applied) and shield segments (38, 40, 38 being 

Claim 11: Jacobson discloses wherein one of the windings has a waterfall structure and an other winding has fractional winding structure (both windings may be reasonably considered as having a waterfall structure in the form of vias between layers and a fractional winding structure in the form of each individual coil layer, which forms a fraction of the primary secondary coil; see Figs.1 and 2, where e.g. 44 forms a fraction of 10a).
Claim 12: Jacobson discloses wherein the first winding may be singled ended input/output or differential input/output and the second winding may be singled ended input/output or differential input/output (see Fig.1, where the transformer structure may be capable of either single ended or differential input/output based on the inputs provided to the primary coil; further, it is noted that the transformer must be either single ended of differential as being the two possible options).

Allowable Subject Matter
Claims 1-2, 4-9, 13, 15-18, and 20-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the most relevant prior art only discloses a shield segment connected to ground (see [0007] of Jacobson) and does not clearly disclose any connection point to another layer. Therefore, the following limitations could not be found within the prior art within the context of the claims:
Claim 1: the shield segment connected at a first shield segment end to ground and at a second shield segment end to one of the one or more waterfall segments; the one or one or more waterfall segments being further from the primary winding than the shield segment; wherein the ground connected shield segment is configured to shield the primary winding from reflection of voltage on the secondary winding.
Claim 13: each of the two or more shield sections having a connection to ground and two or more secondary winding connection points;
Claim 18: each of the two or more shield sections having at least one connection to ground and at least one second winding connection point.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2014/0028433) discloses a planar coil design with “waterfall segments” (e.g. Figs.2 and 3, the portions of the coil arranged radially and inward toward the center). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849